Citation Nr: 1201747	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  05-14 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for United States Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a deceased individual who died in July 1995.  The appellant asserts that during World War II the decedent served in the Philippine Commonwealth Army, including recognized guerillas, in the service of the United States Armed Forces in the Far East (USAFFE).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the appellant's claim for VA death benefits.  This matter was remanded in January 2007 and April 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by reconstructing her file, clarifying with the appellant whether she appointed a representative, asking the appellant whether a hearing had been requested or conducted, requesting that the appellant resubmit copies of all evidence/information in her possession and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

According to the Board's January 2007 remand, a letter from the appellant was received from the appellant indicating her wish to appoint American Defenders of Bataan and Corregidor, Inc. as her representative. The case was remanded in order to afford the appellant the right to representation.  However, it appears to the Board that some time after July 2007, the claims file was lost.  In an April 2010 remand, the RO was instructed to clarify with the appellant whether she has appointed a representative, and in July 2010, the RO sent a letter to the appellant.  To date, no clarification has been received from the appellant.


FINDING OF FACT

The appellant's husband did not have qualifying active service for purposes of VA death benefits. 



CONCLUSION OF LAW

Basic eligibility for VA death benefits is not established.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Based on the available records, it appears to the Board that the RO provided the appellant with notice in March 2007, January 2010 and July 2010, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Hupp v. Nicholson, 20 Vet.App. 1 (2006), advising the appellant of the essential elements of a Dependency and Indemnity Compensation (DIC) benefits claim.  
  
While the notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in February 2010 and October 2010 supplemental statements of the case, following the provision of notice in March 2007, January 2010 and July 2010.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained verification of service from the National Personnel Records Center (NPRC).  By letter dated in January 2010, the appellant was informed that her claims folder has been misplaced and that the RO was rebuilding her folder.  Her assistance was requested in replacing all pertinent documents and information.  It appears to the Board that the appellant has submitted all available evidence in her possession.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Analysis

The appellant contends that she is eligible for VA death benefits because her husband had service in the United States Armed Forces during World War II.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) . 

As a threshold matter, one claiming entitlement to VA benefits must qualify as a claimant by submitting evidence of service and character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

Service in the Commonwealth Army of the Philippines is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941.  Service as a guerrilla under the circumstances outlined in paragraph (d) of this section is also included.  Persons who served as guerrillas under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces are included.  Service as a guerrilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in his regular status.  The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces, or the Commonwealth Army.  38 C.F.R. § 3.40. 

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier.  38 C.F.R. § 3.41. 

In support of her claim, the appellant submitted an August 1947 circular letter addressed to the decedent notifying him that there "will be a meeting of all USAFFE Veterans" in August 1947.  The appellant also submitted a July 2001 certification from the General Headquarters of the Armed Forces of the Philippines that provides that the Veteran was inducted in the USAFFE in November 1941.

Based on the evidence of record, however, the Board must conclude that the appellant's claim for death benefits is without legal merit.  As will be seen below, the documentation submitted by the appellant pertaining to her husband's service has not been confirmed by the service department. 

Here, an August 2010 verification by the NPRC provides that that decedent "has no service as member of ht Philippine Commonwealth Army, including recognized guerillas, in the service of the United States Armed Forces."

Based upon the service department's certification and the law applicable to this case, that the appellant's husband was not a 'veteran' for purposes of entitlement to VA benefits.  The Board notes that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the appellant's claim of entitlement to VA death benefits must be denied as a matter of law. 



ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


